DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 15-19 in the reply filed on 11/11/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2016/0240439).
In reference to claim 1, Yu et al. (US 2016/024043), hereafter “Yu,” discloses a method for bonding a plurality of chips onto a semiconductor substrate or onto further chips, wherein the method comprises: bonding the plurality of chips, 103, 105, 107 in Figure 7, onto the semiconductor substrate 701 or the further chips 711, 713, 715 by a direct bond, said plurality of chips having respective bond surfaces, Figure 7 and paragraphs 39 and 40.

In reference to claim 4, Yu discloses fixing a first substrate 101 onto a carrier, 601 in Figure 6, and separating the first substrate into the plurality of chips, paragraph 35.
In reference to claim 7, Yu discloses introducing grooves, 203 in Figure 3, into the bond surface of the first substrate before separating the first substrate into the plurality of chips, paragraph 23.
In reference to claim 17, Yu discloses the carrier is a tape, paragraph 35.
In reference to claim 19, Yu disclose separating of the first substrate into the plurality of chips includes use of a mechanical separating means, paragraph 36.
In reference to claim 15, Yu discloses a chip stack of chips, 103, 715 in Figure 8, wherein the chips are bonded to one another by means of a direct bond, paragraphs 39, 40, and 44.
In reference to claim 16, Yu discloses a semiconductor substrate, 701 in Figure 7, comprising a plurality of chips 103, 105, 107, wherein the plurality of chips are bonded onto the semiconductor substrate by a direct bond, paragraphs 15, 39, and 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Dubey et al. (US 2015/0179605). 
In reference to claim 3, Yu does not disclose positioning and self-aligning of said bond surfaces of the plurality of chips.
Dubey et al. (US 2015/0179605) discloses a method including teaching positioning and self-aligning of said bond surfaces of the plurality of chips, paragraph 46. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position and self-align said bond surfaces of the plurality of chips. One would have been motivated to do so in order to provide improved alignment and bonding quality, paragraph 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Hebding et al. (US 2013/0270711).
In reference to claim 5, Yu does not disclose cleaning a bond surface of the first substrate prior to the fixing of the first substrate onto the carrier and separating the first substrate into the plurality of chips.
Hebding et al. (US 2013/0270711) discloses a method including teaching cleaning a bond surface of the first substrate 902 prior to the fixing of the first substrate onto the carrier (second dicing film) and separating the first substrate into the plurality of chips, paragraph 53. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to clean a bond surface of the first substrate prior to the fixing of the first substrate onto the carrier and separating the first substrate into the plurality of chips. One would have been motivated to do so in order to clean the surface of any adhesive after removing a previous carrier, id. 

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Sasaoka et al. (US 2007/0193682).
In reference to claim 6, Yu does not disclose cleaning the bond surfaces of the plurality of chips while removing the plurality of chips from the carrier and/or while transporting the plurality of chips to further positions.
Sasaoka et al. (US 2007/0193682), hereafter “Sasaoka,” discloses a method including teaching cleaning the bond surfaces of the plurality of chips while removing the plurality of chips from the carrier and/or while transporting the plurality of chips to further positions, paragraphs 31-34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to clean the bond surfaces of the plurality of chips while removing the plurality of chips from the carrier and/or while transporting the plurality of chips to further positions. One would have been motivated to do so in order to clean and activate the bond surfaces in the bonding environment, paragraphs 32 and 34.
In reference to claim 18, Sasaoka discloses the further positions are bond positions, paragraph 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897